Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 3, 1974, convicting him of criminal possession of a dangerous drug in the third degree, after a nonjury trial, and imposing sentence.. Judgment reversed, on the law and the facts, and indictment dismissed. In our opinion, defendant’s guilt was not established beyond a reasonable doubt and the testimony of the arresting officer was tailored to meet the exigencies in the situation. Hopkins, J. P., Shapiro, Suozzi and Mollen, JJ., concur.